Case 14-81317   Doc 74   Filed 11/20/18 Entered 11/20/18 13:53:53   Desc Main
                           Document     Page 1 of 5
Case 14-81317   Doc 74   Filed 11/20/18 Entered 11/20/18 13:53:53   Desc Main
                           Document     Page 2 of 5
Case 14-81317   Doc 74   Filed 11/20/18 Entered 11/20/18 13:53:53   Desc Main
                           Document     Page 3 of 5
Case 14-81317   Doc 74   Filed 11/20/18 Entered 11/20/18 13:53:53   Desc Main
                           Document     Page 4 of 5
Case 14-81317   Doc 74   Filed 11/20/18 Entered 11/20/18 13:53:53   Desc Main
                           Document     Page 5 of 5
